Case 2:17-cv-12008-SDW-LDW Document 80 Filed 02/10/20 Page 1 of 2 PagelD: 484

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNIMAVEN, INC., Civil Action No.

Plaintiff, 17-12008 (SDW) (LDW)
v.

TEXAS TR, LLC, et al, ORDER TO SHOW CAUSE

Defendants.

 

 

THIS MATTER having come before the Court by way of defendant Texas TR, LLC’s
failure to obtain counsel, and

WHEREAS the Order of this Court filed January 2, 2020 (ECF No. 77) granted the motion
of Becker & Poliakoff, LLP, attorney for defendant Texas TR, LLC, to withdraw as counsel; and

WHEREAS the same Order directed defendant Texas TR to have substitute counsel enter
an appearance on its behalf by January 20, 2020; and

WHEREAS there is no indication that Texas TR has complied with the Court’s directive
to obtain counsel; and

WHEREAS a corporation may appear in the federal courts only through licensed counsel,
see Dougherty v. Snyder, 469 F. App’x 71, 72 (3d Cir. 2012) (per curiam), Hoxworth v. Blinder,
Robinson & Co., Inc., 980 F.2d 912, 918 (3d Cir. 1992), see also Rowland v. Cal. Men’s Colony,
Unit II Men's Advisory Council, 506 U.S. 194, 201-02 (1993);

IT IS, on this 10th day of February, 2020,

ORDERED that Texas TR, LLC shall show cause on or before February 24, 2020 why

its answer and counterclaims should not be stricken; and it is further
Case 2:17-cv-12008-SDW-LDW Document 80 Filed 02/10/20 Page 2 of 2 PagelD: 485

ORDERED that the Clerk of Court shall send a copy of this Order by certified and regular

mail to defendant Texas TR, LLC’s last known address.

/} a9
‘} j | i } z
ed 2 L), UJotte
(/ Hon. Leda Dunn Wettre

United States Magistrate Judge

 
